Citation Nr: 1327972	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-11 742	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to July 1968.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

The Board notes that, in his September 2009 notice of disagreement (NOD) and March 2010 substantive appeal, the Veteran also indicated that he disagreed with the December 2008 denial of his claim for service connection for tinnitus.  In a March 2013 rating decision, the RO granted entitlement to service connection for the Veteran's tinnitus disability.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The Board notes that in a May 2013 statement, the Veteran stated to a representative of the RO that while he was not attempting to file a new claim for benefits his service-connected right thumb disability was more severe than the current 10 percent rating assigned and that he had been appealing this issue for years.  The Veteran's claim was last adjudicated in the above December 2008 rating decision.  The Veteran's subsequent September 2009 notice of disagreement clearly limited the disagreement to entitlement to service connection for hearing loss and tinnitus.  The Veteran did not otherwise indicate disagreement within one year of the December 2008 rating decision with respect to the assigned rating or effective date for his right thumb disability.  As such, the December 2008 rating decision is final as to the service-connected right thumb disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  In light of the Veteran's clear understanding and belief that he has been pursuing an appeal for an increased rating for his service-connected right thumb disability, it is REFERRED to the RO for proper development and consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1965 to July 1968.

2.  On August 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In that regard, the Board notes that the Veteran's written statement references only his service-connected tinnitus disability, which was not on appeal before the Board.  However, the statement of the Veteran's representative, in context with the other evidence of record, clearly indicates the Veteran's intent to withdraw his claim for entitlement to service connection for left ear hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


